      Case 1:17-cv-00050-SPW-TJC Document 390 Filed 05/04/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION



CHARLES M.BUTLER,III, and
CHOLE BUTLER                                     Case No. CV 17-50-SPW-TJC


            Plaintiffs,                      ORDER TO APPEAR VIA VIDEO


 V.



UNIFIED LIFE INSURANCE
COMPANY,et ai..

            Defendants,

 V.



MULTIPLAN,INC.

            Third-Party Defendant.

      Pursuant to the Second Unopposed Motion of attorney Robert L. Sterup,

counsel for Defendant Unified Life Insurance Company, to appear via

videoconference for the May 7, 2021 hearing (Doc. 389), and for good cause

shown,


      IT IS HEREBY ORDERED that attorney Robert L. Sterup, may attend the

May 7, 2021 hearing via videoconference. The ZOOM call-in information will be

e-mailed to Mr. Sterup at rsterup@brownfirm.com from chambers.
Case 1:17-cv-00050-SPW-TJC Document 390 Filed 05/04/21 Page 2 of 2
